DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
2. The Information Disclosure Statement filed on 11/30/2020 has been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,12 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,8 and 9 of U.S. Patent No. 10887041 in view of Gringeri et al (Flexible architecture for Optical transport nodes and networks – 2010 attached) Although the claims at issue are not identical, they are not patentably distinct from each other.



Claim 1 of 17/106652
Claim 1 of US patent 10887041
A management system configured to manage one or more optical transmitters in an optical network utilizing an optical spectrum, wherein the management system is configured to track at least one of said one or more optical transmitters by specifying a spectral position and spectral width of a portion of the optical spectrum containing a coherent optical signal generated by said one or more optical transmitters, wherein the spectral width is ‘n’ bins where n is an integer greater than 1 and each bin is a same size. 

See note below
Claim 1 A management system comprising: a processor and memory storing instructions that, when executed, cause the processor to perform operations, administration, maintenance, and provisioning (OAM&P) functions related to an  optical system having optical spectrum utilizing flexible spectrum where each  channel has a center frequency and utilizes a plurality of bins to define  spectral width, wherein each channel's occupancy on the optical spectrum is enumerated by its center frequency and plurality of bins, and wherein the OAM&P functions include managing one or more channels based on tracking use of the optical spectrum using the center frequency and the plurality of bins of each channel, and cause some or all excess spectrum that occurs due to rounding up to a nearest 



Claim 1 of US patent 10887041 does not explicitly disclose, “wherein the spectral width is ‘n’ bins where n is an integer greater than 1 and each bin is a same size”. In a related field of endeavor, Gringeri et al discloses plurality of bandwidth bins thus greater than 1 and each bin with same data rate and same modulation rate having same size, see figure 8b and one of the ordinary skilled in the art would be motivated to provide plurality of spectral bins with flexible spectrum bins for plurality of mixed channels with data plurality of data rates.


Claim 12 of 17/106652
Claim 9 of US patent 10887041
The management system of claim 1, wherein a size of each bin is selected based on physical parameters including spectral characteristics of wavelength selective components.
The management system of claim 1, wherein each of the plurality of bins has a same arbitrary size selected based on physical parameters including any of roll offs, filter functions, source stability, and tunable laser performance. 





Claim 15 of 17/106652
Claim 8 of US patent 10887041
The management system of claim 1, wherein a size of each bin is greater than or equal to 1GHz and less than or equal to 12.5GHz. 
The management system of claim 1, wherein each of the plurality of bins has a same arbitrary size that is greater than or equal to 1 GHz and less than or equal to 12.5 GHz. 




Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1,2,3,4 and 5 are rejected under 35 USC 103 as being unpatentable over Gringeri et al (Flexible architecture for Optical transport nodes and networks – 2010 attached) in view of Sone et al (Highly Survivable Restoration Scheme Employing Optical Bandwidth Squeezing in SLICE Network – 2009 Attached).
Regarding claim 1, Gringeri discloses a management system configured to manage one or more optical transmitters in an optical network utilizing an optical spectrum, (plurality of bandwidth bins and each bin with same data rate and same modulation rate having same size utilizing an optical spectrum, see figure 8b)  wherein the (coherent optical system with plurality of coherent wavelengths, see figure 7) wherein the spectral width is ‘n’ bins where n is an integer greater than 1 and each bin is a same size (plurality of bandwidth bins thus greater than 1 and each bin with same data rate and same modulation rate having same size utilizing an optical spectrum, see figure 8b)  

However Gringeri does not explicitly disclose configured to track at least one of said one or more optical transmitters by specifying a spectral position and spectral width.

In a related field of endeavor, Sone discloses configured to track at least one of said one or more optical transmitters by specifying a spectral position and spectral width ;(during failure of path between the source and the destination in an Elastic Optical path network, the working channel is managed by increasing the number channels based on the use of the optical spectrum, see figure 1a and 1b). 

Thus it would be obvious for one of the ordinary skilled in the art to combine the management of optical spectrum of Sone with Gringeri to manage the spectrum usage based on the available spectrum between the source and the destination and the motivation is to use the limited resource for data transmission between the source and the destination.

Regarding claim 2, Gringeri discloses the management system of claim 1, wherein a modulation format and a baud rate of a modulated optical signal from said one or more optical transmitters is specified by the management system to each of the one or more optical transmitters ;(plurality of transmission channels with rate of 400 Gb/s and using modulation PM16-QAM and rate of 1 Tb/s and using modulation PM32-QAM requires 75 GHz and 150 GHz optical spectrum see figure 8b).

Regarding claim 3, Gringeri discloses the management system of claim 1, wherein the portion of the optical spectrum contains multiple optical signals, each optical signal generated separately by a corresponding optical transmitter ;( plurality of optical channels with plurality of with plurality of transmission rates 100 Gb/s, 400 Gb/s and 1 Tb/s generated by generated by tunable lasers used in transmitters, see figure 8).

Regarding claim 4, Gringeri discloses the management system of claim 3, wherein the multiple optical signals are identical in modulation format and baud rate (plurality of bandwidth bins and each bin with same data rate 400Gb/s and same modulation PM 16-QAM having same size utilizing an optical spectrum, see figure 8b).

;(a flexible optical spectrum with mixed data rates 100Gb/s, 400Gb/s and 1Tb/s requires ROADMS (WSS) with flexible add/drop bandwidths and tunable laser that lock to frequencies with plurality of channel spacing, see page 47, column 1 and figure 8). 
Claim 6 is rejected under 35 USC 103 as being unpatentable over Gringeri et al (Flexible architecture for Optical transport nodes and networks – 2010 attached) in view of Sone et al (Highly Survivable Restoration Scheme Employing Optical Bandwidth Squeezing in SLICE Network – 2009 Attached) and further in view Jinno et al (Spectrum- Efficient and Scalable Elastic optical path Network: Architecture, Benefits, and Enabling Technologies – 2009 attached).
Regarding claim 6, the combination of Gringeri and Sone does not explicitly disclose the management system of claim 1, wherein the management system is one of a Network Management System (NMS), an Element Management System (EMS), a network controller, and a module in a network element.

In a related field of endeavor, Jinno discloses the management system of claim 1, wherein the management system is one of a Network Management System (NMS), an Element Management System (EMS), a network controller, and a module in a network element ;(SLICE network with a bandwidth variable transponder at the network edge and bandwidth variable WXC in the network core to achieve high spectral resource utilization, see page 68, column and figure 2).

Thus it would be obvious for one of the ordinary skilled in the art to provide the processor and the memory of Jinno with Gringeri and Sone to network resource for allocating the spectrum resources and the motivation is to provide a network and node architecture for flexible optical spectrum network model.
Claims 7, 11, 12, 13, 14 and 15 are rejected under 35 USC 103 as being unpatentable over Gringeri et al (Flexible architecture for Optical transport nodes and networks – 2010 attached) in view of Sone et al (Highly Survivable Restoration Scheme Employing Optical Bandwidth Squeezing in SLICE Network – 2009 Attached) and further in view of Kozicki et al (Distance- adaptive spectrum allocation in SLICE considering optical filtering effects - July 2010- Attached).

Regarding claim 7, the combination of Gringeri and Sone does not explicitly disclose the management system of claim 1, wherein the spectral position and spectral width are specified by stating start and stop bins.

In a related field of endeavor, Kozicki discloses the management system of claim 1, wherein the spectral position and spectral width are specified by stating start and stop ;( the spectral width of 62.5GHz and 45GHz is defined by the star and end position of the bins, see figure 2).

Thus it would be obvious for one of the ordinary skilled in the art to combine the sizing of the plurality of bins of Kozicki with Gringeri and Sone to optimize transmission margins during spectral allocation of plurality of transmission band and the motivation to provide efficient spectral allocation.

Regarding claim 11, the combination of Gringeri and Sone does not explicitly disclose the management system of claim 1, wherein a size of each bin is smaller than a width of a narrowest modulated optical spectrum that is specified by the management system. 

In a related field of endeavor, Kozicki discloses the management system of claim 1, wherein a size of each bin is smaller than a width of a narrowest modulated optical spectrum that is specified by the management system (the size of the bins based on the number of slots, for the first bin the number of slots is 5 and size is 62.5GHz and for the second bin the number of slots is 4 and the size is 50 GHz and thus each slot is 12.5GHz and hence size of each bin is 12.5GHz which is smaller than the modulation spectrum format, see figure 2).



Regarding claim 12, the combination of Gringeri and Sone does not explicitly disclose the management system of claim 1, wherein a size of each bin is selected based on physical parameters including spectral characteristics of wavelength selective components 

In a related field of endeavor, Kozicki discloses the management system of claim 1, wherein a size of each bin is selected based on physical parameters including spectral characteristics of wavelength selective components ;(the size and shape of two bins is dependent upon the roll off due to filter shape, see figure 2). 

Thus it would be obvious for one of the ordinary skilled in the art to combine the sizing of the plurality of bins of Kozicki with Gringeri and Sone to optimize transmission margins during spectral allocation of plurality of transmission band and the motivation to provide efficient spectral allocation.



In a related field of endeavor, Kozicki discloses the management system of claim 1, wherein a size of each bin is equal to a smallest roll off of a wavelength selective component in the path ;(the size and shape of two bins is dependent upon the roll off due to filter shape to optimize transmission margin thus the smallest roll off; see figure 2 and conclusion). (Motivation same as claim 12). 
Regarding claim 14, the combination of Gringeri and Sone does not explicitly disclose the management system of claim 1, wherein a size of each bin is 6.25GHz.
In a related field of endeavor, Kozicki discloses the management system of claim 1, wherein a size of each bin is 6.25GHz; (the size the bins is based on the number of slots, for the first bin the number of slots is 5 and size is 62.5GHz and for the second bin the number of slots is 4 and the size is 50 GHz and thus each slot or bin size is 12.5GHz, since the spectrum is flexible the size of the bin can be 6.25GHz, see figure 2).

Thus it would be obvious for one of the ordinary skilled in the art to combine the size of the plurality of bins of Kozicki with Gringeri and Sone to optimize transmission margins 
Regarding claim 15, the combination of Gringeri and Sone does not explicitly disclose the management system of claim 1, wherein a size of each bin is greater than or equal to 1GHz and less than or equal to 12.5GHz.

In a related field of endeavor, Kozicki discloses the management system of claim 1, wherein a size of each bin is greater than or equal to 1GHz and less than or equal to 12.5GHz; (the size the bins is based on the number of slots, for the first bin the number of slots is 5 and size is 62.5GHz and for the second bin the number of slots is 4 and the size is 50 GHz and thus each slot or biz size is 12.5GHz, since the spectrum is flexible the size of the bin can be 1 GHz, see figure 2). (Motivation same as claim 14).

Claims 8, 9, 10, 16 and 19 are rejected under 35 USC 103 as being unpatentable over Gringeri et al (Flexible architecture for Optical transport nodes and networks – 2010 attached) in view of Sone et al (Highly Survivable Restoration Scheme Employing Optical Bandwidth Squeezing in SLICE Network – 2009 Attached) and further in view of Jinno et al (Dynamic Optical Mesh Networks: Drivers, Challenges and Solutions for the Future – 2009 attached).

Regarding claim 8, the combination of Gringeri and Sone does not explicitly disclose the management system of claim 1, wherein a modulated optical signal from said one or more optical transmitters has a spectral width that is less than n bins and determined at least by a baud rate of the modulated optical signal, to allow for insertion of at least one additional optical signal in the portion of the optical spectrum.

In a related field of endeavor, Jinno discloses the management system of claim 1, wherein a modulated optical signal from said one or more optical transmitters has a spectral width that is less than n bins and determined at least by a baud rate of the modulated optical signal, to allow for insertion of at least one additional optical signal in the portion of the optical spectrum ;(when the current wavelength routed optical path network requires only fractional bandwidth SLICE allocates the remaining sources to the additional optical signals, see page 3, column 1 (segmentation) and figure 3).

Thus it would be obvious for one of the ordinary skilled in the art to combine the insertion of the additional optical signals of Jinno with Gringeri and Sone to allow for the cost effective provisioning of fractional bandwidth and the motivation is to provide efficient utilization of the spectrum resources.



In a related field of endeavor, Jinno discloses the management system of claim 1, wherein said one or more optical transmitters is configured to transmit a modulated optical signal down a path, along with one or more additional optical signals;(when the current wavelength routed optical path network requires only fractional bandwidth SLICE allocates the remaining sources to the additional optical signals, see page 3, column 1 (segmentation) and figure 3) that also occupy the portion of the optical spectrum and are using the path ;(every WXC on the route of the optical path allocates a cross-connection with the appropriate spectrum bandwidth to create an end-to-end optical path, see page 3, column 1 (segmentation) and figure 3). (Motivation same as claim 8).

Regarding claim 10, Gringeri discloses the management system of claim 9, wherein a modulation format and a baud rate of the modulated optical signal is specified by the management system ;(plurality of transmission channels with rate of 400 Gb/s and using modulation PM16-QAM and rate of 1 Tb/s and using modulation PM32-QAM requires 75 GHz and 150 GHz optical spectrum see figure 8b). (Motivation same as claim 8).

Regarding claim 16, the combination of Gringeri and Sone does not explicitly disclose the management system of claim 1, wherein a modulated optical signal and one or more additional optical signals are located within the portion of optical spectrum with no dead band in between.

In a related field of endeavor, Jinno disclose the management system of claim 1, wherein a modulated optical signal and one or more additional optical signals are located within the portion of optical spectrum with no dead band in between;(Link aggregation can be realized by feeding frequency locked optical multi carriers to SLICE transponder and combining the signals in the optical domain without any spectral gap, see page 3, column 1 (aggregation) and figure 3). (Motivation same as claim 8).

Regarding claim 19, Gringeri discloses management system of claim 1, the modulated optical signal is demodulated by a coherent receiver configured to reject the one or more additional optical signals received from the common port ;(for flexible grid optical network the coherent detection is provided for all the channels; see figure 7)


However the combination of Gringeri and Sone does not explicitly disclose wherein the modulated optical signal and one or more additional optical signals are switched together at an end of a path by a wavelength selective component to a common port.
In a related field of endeavor, Jinno discloses wherein the modulated optical signal and one or more additional optical signals are switched together at an end of a path by a wavelength selective component to a common port ;(when the current wavelength routed optical path network requires only fractional bandwidth SLICE allocates the remaining sources to the additional optical signals, see page 3, column 1 (segmentation) and figure 3 every WXC on the route of the optical path allocates a cross-connection with the appropriate spectrum bandwidth to create an end-to-end optical path, see page 3, column 1 (segmentation) and figure 3).
Thus it would be obvious for one of the ordinary skilled in the art to combine the insertion of the additional optical signals of Jinno with Gringeri and Sone to allow for the cost effective provisioning of fractional bandwidth and the motivation is to provide efficient utilization of the spectrum resources.

Claims 17 and 18 are rejected under 35 USC 103 as being unpatentable over Gringeri et al (Flexible architecture for Optical transport nodes and networks – 2010 attached) in view .

Regarding claim 17, the combination of Gringeri, Sone and Jinno does not explicitly disclose the management system of claim 16, wherein the modulated optical signal and one or more additional optical signals propagating located within the portion of optical spectrum are separated spectrally by at least one bin from other optical signals propagating down a different path.

In a related field of endeavor, Kozicki discloses the management system of claim 16, wherein the modulated optical signal and one or more additional optical signals propagating located within the portion of optical spectrum are separated spectrally by at least one bin from other optical signals propagating down a different path ;(optical signal with smaller path is allocated 4 slots wherein each bin is 12.5 GHz and the additional optical signal with longer path is allocated 5 slots and each bin 12.GHz and thus a difference of 1 slot or 1 bin, see figure 2). 



Regarding claim 18, the combination of Gringeri, Sone and Jinno does not explicitly disclose the management system of claim 16, wherein the modulated optical signal and the one or more additional optical signals float even within a bin, thus allowing arbitrary frequency spacing therebetween.

In a related field of endeavor, Kozicki discloses the management system of claim 16, wherein the modulated optical signal and the one or more additional optical signals float even within a bin, thus allowing arbitrary frequency spacing therebetween;(Link aggregation can be realized by feeding frequency locked optical multi carriers to SLICE transponder and combining the signals in the optical domain without any spectral gap, see page 3, column 1 (aggregation) and further providing signal spectra with frequency spacing; figure 3).

Thus it would be obvious for one of the ordinary skilled in the art to combine the sizing of the plurality of bins of Kozicki with Gringeri, Sone and Jinno to optimize transmission margins during spectral allocation of plurality of transmission band and the motivation to provide efficient spectral allocation.
20 is rejected under 35 USC 103 as being unpatentable over Gringeri et al (Flexible architecture for Optical transport nodes and networks – 2010 attached) in view of Sone et al (Highly Survivable Restoration Scheme Employing Optical Bandwidth Squeezing in SLICE Network – 2009 Attached).
Regarding claim 20, Gringeri discloses a management system configured to manage a Wavelength Selective Switch in an optical network that partitions optical spectrum, (plurality of bandwidth bins and each bin with same data rate and same modulation rate having same size utilizing an optical spectrum, see figure 8b) to provide a portion of the optical spectrum by specifying a spectral position and spectral width of the portion, wherein the spectral width is ‘n’ bins where n is an integer greater than 1 and each bin is a same size; (plurality of bandwidth bins thus greater than 1 and each bin with same data rate and same modulation rate having same size utilizing an optical spectrum, see figure 8b)  

However Gringeri does not explicitly disclose wherein the management system is configured to track and configure the Wavelength Selective Switch.

In a related field of endeavor, Sone discloses wherein the management system is configured to track and configure the Wavelength Selective Switch; ;(during failure of path between the source and the destination in an Elastic Optical path network, the working channel is managed by increasing the number channels based on the use of the optical spectrum, see figure 1a and 1b). 

Thus it would be obvious for one of the ordinary skilled in the art to combine the management of optical spectrum of Sone with Gringeri to manage the spectrum usage based on the available spectrum between the source and the destination and the motivation is to use the limited resource for data transmission between the source and the destination.

Claim 21 is rejected under 35 USC 103 as being unpatentable over Gringeri et al (Flexible architecture for Optical transport nodes and networks – 2010 attached) in view of Sone et al (Highly Survivable Restoration Scheme Employing Optical Bandwidth Squeezing in SLICE Network – 2009 Attached) further in view of Kozicki et al (Distance- adaptive spectrum allocation in SLICE considering optical filtering effects - July 2010- Attached).
Regarding claim 21, the combination Gringeri and Sone does not explicitly disclose the management system of claim 20, wherein the management system is further configured to configure a plurality of optical transmitters to provide optical signals located within the portion of optical spectrum with no dead band in between.

 ;(Link aggregation can be realized by feeding frequency locked optical multi carriers to SLICE transponder and combining the signals in the optical domain without any spectral gap, see page 3, column 1 (aggregation) and figure 3).
Thus it would be obvious for one of the ordinary skilled in the art to combine the sizing of the plurality of bins of Kozicki with Gringeri and Sone to optimize transmission margins during spectral allocation of plurality of transmission band and the motivation to provide efficient spectral allocation.

Claim 22 is rejected under 35 USC 103 as being unpatentable over Gringeri et al (Flexible architecture for Optical transport nodes and networks – 2010 attached) in view of Sone et al (Highly Survivable Restoration Scheme Employing Optical Bandwidth Squeezing in SLICE Network – 2009 Attached) and further in view Jinno et al (Spectrum- Efficient and Scalable Elastic optical path Network: Architecture, Benefits, and Enabling Technologies – 2009 attached).
Regarding claim 22, the combination of Gringeri and Sone does not explicitly disclose the management system of claim 20, wherein the management system is one of a Network 

In a related field of endeavor, Jinno discloses the management system of claim 20, wherein the management system is one of a Network Management System (NMS), an Element Management System (EMS), a network controller, and a module in a network element ;(SLICE network with a bandwidth variable transponder at the network edge and bandwidth variable WXC in the network core to achieve high spectral resource utilization, see page 68, column and figure 2).

Thus it would be obvious for one of the ordinary skilled in the art to provide the processor and the memory of Jinno with Gringeri and Sone to network resource for allocating the spectrum resources and the motivation is to provide a network and node architecture for flexible optical spectrum network model.
Claim 23 is rejected under 35 USC 103 as being unpatentable over Gringeri et al (Flexible architecture for Optical transport nodes and networks – 2010 attached) in view of Sone et al (Highly Survivable Restoration Scheme Employing Optical Bandwidth Squeezing in SLICE Network – 2009 Attached).
Regarding claim 23, Gringeri discloses a management system configured to manage a coherent optical receiver in an optical network that receives and demodulates a (coherent optical system with coherent detection with plurality of coherent wavelengths, see figure 7) that selects a portion of optical spectrum based on a spectral position and spectral width of the portion, wherein the spectral width is ‘n’ bins where n is an integer greater than 1 and each bin is a same size; (plurality of bandwidth bins thus greater than 1 and each bin with same data rate and same modulation rate having same size utilizing an optical spectrum, see figure 8b)  

However Gringeri does not explicitly disclose wherein the management system is configured to track the modulated optical signal from the coherent optical receiver.

In a related field of endeavor, Sone discloses wherein the management system is configured to track the modulated optical signal from the coherent optical receiver; ;(during failure of path between the source and the destination in an Elastic Optical path network, the working channel is managed by increasing the number channels based on the use of the optical spectrum, see figure 1a and 1b). 

Thus it would be obvious for one of the ordinary skilled in the art to combine the management of optical spectrum of Sone with Gringeri to manage the spectrum usage based on the available spectrum between the source and the destination and the .

 Claim 24 is rejected under 35 USC 103 as being unpatentable over Gringeri et al (Flexible architecture for Optical transport nodes and networks – 2010 attached) in view of Sone et al (Highly Survivable Restoration Scheme Employing Optical Bandwidth Squeezing in SLICE Network – 2009 Attached) and further in view Jinno et al (Spectrum- Efficient and Scalable Elastic optical path Network: Architecture, Benefits, and Enabling Technologies – 2009 attached).
Regarding claim 24, the combination of Gringeri and Sone does not explicitly disclose the management system of claim 23, wherein the management system is one of a Network Management System (NMS), an Element Management System (EMS), a network controller, and a module in a network element.

In a related field of endeavor, Jinno discloses the management system of claim 23, wherein the management system is one of a Network Management System (NMS), an Element Management System (EMS), a network controller, and a module in a network element ;(SLICE network with a bandwidth variable transponder at the network edge and bandwidth variable WXC in the network core to achieve high spectral resource utilization, see page 68, column and figure 2).

Thus it would be obvious for one of the ordinary skilled in the art to provide the processor and the memory of Jinno with Gringeri and Sone to network resource for allocating the spectrum resources and the motivation is to provide a network and node architecture for flexible optical spectrum network model.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as reproduced below.

a. Sullivan et al; (US 2012/0328296) discloses an optical spectrum utilization such that an unallocated portions of the spectrum; see figure 3.

b. Patel et al; (US 8873962) discloses flexible optical wavelength division multiplexing network determining a traffic routing in WDM network, see figure 1b.

c. Sambo et al; (US 2015/0215688) discloses an optical communications network using bandwidth variable wavelength switching and spectrum assignment, see figure 2.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.